Citation Nr: 1516266	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a bilateral ankle disorder and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a right knee strain.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a thoracolumbar spine strain.

6.  Entitlement to service connection for a digestive disorder.

7.  Entitlement to an effective date earlier than February 4, 2011 for the grant of service connection for a closed-head injury with traumatic brain injury (TBI).

8.  Entitlement to an effective date earlier than February 4, 2011 for the grant of service connection for a left knee strain.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to June 1984.

He appealed to the Board of Veterans' Appeals (Board/BVA) from March 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding has been associated with the claims file, so is of record.  In a pre-hearing conference, reaffirmed at the outset of the hearing, the Veteran through his representative withdrew the appeal of the claims for earlier effective dates for the grants of service connection for the closed-head injury with TBI and left knee strain.  So the Board is summarily dismissing these claims.  See 38 C.F.R. § 20.204 (2014).  Whereas the Board, instead, is reopening - and immediately deciding- the claim for service connection for a bilateral ankle disorder, and also deciding the claim for service connection for a digestive disorder, but remanding the remaining claims for service connection for right knee strain, right and left shoulder disorders, and the thoracolumbar spine strain for further development and consideration.  The remand of these latter claims will be to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his January 2015 videoconference hearing, the Veteran withdrew his claims for earlier effective dates for the grants of service connection for his closed-head injury with TBI and left knee strain.

2.  In a May 1985 decision, the RO initially considered and denied the Veteran's claim of entitlement to service connection for a bilateral ankle disability, as there was no evidence of an ankle disability at that time.

3.  In the most recent unappealed rating decision in March 2003, the RO determined that the Veteran had not submitted new and material evidence to reopen this claim, as there still was no evidence of a bilateral ankle disability.

4.  Since that March 2003 decision, however, additional evidence has been submitted or otherwise obtained that relates to an unestablished fact necessary to substantiate this claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating this claim.

5.  But the most persuasive evidence of record indicates he did not have a chronic (meaning permanent) bilateral ankle disability during his service, or bilateral ankle arthritis within a year of his discharge, and it is not otherwise shown that his current bilateral ankle disability is related or attributable to his service.

6.  The most probative, meaning most competent and credible, medical and other evidence of record indicates his current digestive disorder also is unrelated to his military service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of his Substantive Appeal concerning the claims for earlier effective dates for the grants of service connection for the closed-head injury with TBI and left knee strain.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The March 2003 rating decision earlier considering and denying service connection for bilateral ankle arthralgia is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

4.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The current bilateral ankle disability, however, is not shown to be the result of disease or injury incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred during his service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  His digestive disorder also is not due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims Withdrawn

During his January 2015 videoconference hearing, the Veteran withdrew his appeal for earlier effective dates for the grants of service connection for his closed-head injury with TBI and left knee strain.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The hearing since has been transcribed, so reduced to writing.  38 C.F.R. § 20.204(b).  And since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims of entitlement to earlier effective dates for the grants of service connection for the closed-head injury with TBI and left knee strain is unwarranted, and the appeal of these claims is dismissed.  Id.


II. 
Standard of Review Regarding the Claims, Instead, being Decided

In deciding these other claims, the Board has reviewed all of the evidence in the claims file, which is entirely electronic, so paperless, using "Virtual VA" and the Veterans Benefits Management System (VBMS).  The Board has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III. 
The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, with regards to the petition to reopen the previous denial of service connection for a bilateral ankle disability, there is no need to discuss whether the Veteran has received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Board is reopening this claim regardless.  Consider also that a precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.

For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

And as concerning the remaining notice required regarding the underlying claim for service connection, as well as claim for service connection for a digestive disorder, prior to the March 2011 and January 2012 rating decisions at issue, February 2011 and December 2011 letters satisfied all notice requirements of the VCAA.  The letters duly informed the Veteran of how to establish this entitlement, provided examples of the types of evidence he could submit in support of these claims, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support these claims.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.

Moreover, as concerning the additional duty to assist him with these claims, the Veteran's service treatment records (STRs) and post-service treatment records have been obtained and associated with the claims file for consideration.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wants to submit or have VA obtain, at least as concerning these claims being decided.

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, to this end, in February 2011 and January 2012 the Veteran was provided VA compensation examinations for the necessary medical opinions concerning these claims.  The VA examination reports provide the information needed to make informed decisions on these claims, including insofar as whether he has these claimed disabilities, much less on account of his military service.  It is evident from the reports that the VA examiners reviewed the claims file for the pertinent history, including of his complaints, evaluation and treatment since the conclusion of his service.  The examiners also performed physical examinations of him and, most importantly, provided explanatory rationale for the consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).


And although the Veteran, through his representative, has requested new VA compensation examinations, he has not specified any reasons why the examinations already of record are inadequate and necessitate such action.  The mere passage of time since an otherwise adequate examination is not reason enough, alone, to schedule another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).

Lastly, regarding the January 2015 hearing before the Board, it was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided regarding what further evidence he should submit to substantiate these claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of these claims.

IV. Petition to Reopen the Previously Considered and Denied Claim

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


In an unappealed May 1985 decision, the RO initially denied this claim of entitlement to service connection for a bilateral ankle disability.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

After filing a petition to reopen the previously-denied claim for service connection for a bilateral ankle condition, the RO confirmed and continued the denial of the earlier claim in March 2003.  The Veteran again did not appeal, so it was also a final and binding decision.  See id.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for bilateral ankle disability in that May 1985 decision was that there was no evidence the Veteran had a current ankle disability.  The more recent March 2003 decision declined to reopen the claim, as new and material evidence had not been submitted to prove the claim, especially insofar as whether the Veteran had a current bilateral ankle disability.

That most recent final and binding denial of this claim marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

The pertinent evidence that has been received in the years since the last final and binding denial of the Veteran's claim for bilateral ankle disability in March 2003 was VA treatment records noting ankle pain and a February 2011 VA examination report diagnosing him with bilateral ankle arthritis.  Accordingly, the Board finds that this is new and material evidence to his claim, so it must be reopened.  As the Court explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.  Consider also that, in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.

V. Bilateral Ankle Disability

Given that this claim for service connection for a bilateral ankle disability has been reopened, it must now be reconsidered on its underlying merits.  And unlike when reopening the claim, the Board is no longer required to presume evidence is credible, therefore may conclude it is not probative even if competent.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having: (1) competent and credible evidence confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), however, claims for certain chronic diseases - namely, those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

Because arthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  See Walker, 708 F.3d at 1338-1339.

During his hearing, the Veteran testified his current bilateral ankle arthritis is due to an ankle injury during basic training that required he be placed on a profile.  A review of his STRs does not reflect such an injury.  While he was placed on a profile for a left knee injury during his service, there is no evidence he was on a profile at any time for an ankle injury.  However, there is an undated notation in his STRs that his ankles hurt when running, and his May 1984 discharge examination notes that he reported painful ankles.

A review of his post-service VA treatment records show that starting in approximately January 2012, "pain in joint involving ankle and foot" is listed on his list of active medical problems.

As already alluded to above, the Veteran had a VA compensation examination in February 2011.  The examiner noted that the Veteran had minimal osteoarthritis in his ankles.  The examiner opined that this bilateral ankle disability was not likely to be related to his military service, as he had no documented ankle injuries in service.  The examiner further contended it was not related to or aggravated by his service-connected left knee disability, which the Veteran does not appear to contend is the case, regardless.  In making this determination, the examiner noted that the Veteran's arthritis is symmetrically equal in both ankles, therefore it is likely related to age as opposed to service.  The Board finds that this opinion is supported by a sufficient rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2013).  Also, there is no medical opinion of record to the contrary (i.e., an opinion tending to indicate that the Veteran's current bilateral ankle disability, instead, is related to his active military service).

The Board further finds that the VA examiner's opinion outweighs the Veteran's own opinion that his current bilateral ankle disability was incurred in or otherwise related to his military.  As a layman in the field of medicine, he does not have the necessary training or expertise to render a competent opinion on this complex medical issue, which cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, his opinion by itself cannot support his claim, and is outweighed by the findings to the contrary by the VA examiner, an objective medical professional who considered the Veteran's statements and the pertinent evidence of record and found against such a relationship or cause-and-effect correlation.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

And to reiterate, the Veteran's STRs do not reflect evidence of an ankle injury during his service, although the Veteran did note ankle pain at his separation.  The first indication the Veteran even had an ankle disability post-service was many years after his military service.  So there was no suggestion, much less indication, of bilateral ankle arthritis within the required one-year grace period following his discharge from service, so June 1985, certainly not to the required minimum compensable degree of at least 10-percent disabling.  See 38 C.F.R. § 4.85.  The Board therefore cannot presume his bilateral ankle disability, though later confirmed, was presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In summary, because the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral ankle disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI. Digestive Disorder

The Veteran contends he has a digestive disorder that was incurred in service.  But for the following reasons and bases, the Board finds that service connection is not warranted, so his appeal is being denied.

The Veteran's STRs reflect that he complained of stomach pain several times during service, specifically in January 1983, June 1983, and July 1983.  In June 1983, he was told he had hyper bowel, and in July 1983 he was treated for gastroenteritis.

The Veteran had a VA examination for his claimed digestive disorder in January 2012.  At that time, the Veteran reported experiencing on-and-off upset stomach since service, and noted he had a current diagnosis of gastroesophageal reflux disease (GERD).  His post-service treatment records reflected that in August 2008, he had a Mallory Weiss tear which was attributed to hiccups from alcohol usage.  Upon physical examination, the examiner made diagnoses of GERD and the Mallory Weiss tear.  The examiner opined that the current digestive problems were less likely than not due to service, to include his complaints of stomach problems in service.  In making this determination, the examiner noted that the Veteran was treated for hyperactive bowel and gastroenteritis in service, but there was no evidence of treatment for GERD during service.  Nor was there any evidence immediately following his service showing he had GERD.  So the only evidence of GERD and the Mallory Weiss tear were many years after service, and again, the Mallory Weiss tear was attributed to hiccups following alcohol usage.

The Board finds that the VA examiner's opinion outweighs the Veteran's own opinion that his current digestive disorder was incurred in service, to especially include his in-service hyperactive bowel and gastroenteritis.  To reiterate, the Veteran is a layman who does not have the necessary training or expertise to render a competent opinion on this complex medical issue, which cannot be based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469- 71.  Thus, his opinion by itself cannot support his claim, and is outweighed by the findings to the contrary by the VA examiner.  See id.  Also, there is no medical opinion of record to the contrary, indicating his current digestive disorder is in fact related to his military service.

So here, the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and service connection for a digestive disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claims of entitlement to entitlement to earlier effective dates for the grants of service connection for the closed-head injury with TBI and left knee strain are dismissed since withdrawn.

New and material evidence having been received, the claim for service connection for bilateral ankle disability is reopened; however, service connection for this disability nonetheless is denied.

Service connection for a digestive disorder also is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - the remaining claims, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

The Veteran contends his remaining claims for service connection for right knee strain, right and left shoulder conditions, and thoracolumbar strain should be granted because these additionally-claimed disabilities are due to his service, specifically, injuries he sustained in a Jeep accident during his service.

During his January 2015 videoconference hearing, the Veteran testified under oath that, after that Jeep accident, he was taken by helicopter to a hospital and treated for the closed-head injury (which since has been determined service connected), but also for a bruised back and shoulders.  He additionally reported later receiving physical therapy for his shoulders and knees, primarily.  However, these hospital treatment records and physical therapy records generated subsequent to the accident do not appear to be in the file, so they should be obtained and considered.

Further, the Board notes that the Veteran had a VA joints examination in February 2011 that addressed his right knee and back claims.  But he has not been afforded a VA compensation examination for a medical nexus opinion concerning the etiology of any right and left shoulder conditions.  VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, to reiterate, the Veteran and his representative testified during the January 2015 hearing that the Veteran's right and left shoulder conditions were due to his Jeep accident in service.  His VA treatment records confirm he has arthralgia in his shoulders.  Therefore, after obtaining any additional STRs or other records pertaining to the Jeep accident, the Veteran should be afforded a VA compensation examination for a medical nexus opinion concerning the etiology of his current right and left shoulder conditions.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Make efforts to procure the Veteran's entire STRs from his military service from January 1980 to June 1984, to include potential records from MacGregor Medical Center and the Carl R. Darnall Army Medical Clinic at Fort Hood, especially regarding his Jeep accident in service and consequent treatment and rehabilitation, until either the records are received or there is specific information or a response indicating these records do not exist or that further efforts to obtain them would be futile.  The Veteran also must be appropriately notified if unable to obtain these additional records.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3), and (e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of any current right and left shoulder disabilities, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) they are related or attributable to his military service from January 1980 to June 1984, including especially his Jeep accident in service.

It therefore is essential the claims file, including a complete copy of this remand, be made available to and reviewed by the examiner for the pertinent history.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


